Citation Nr: 1454194	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-13 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 17, 2012.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD from September 17, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 50 percent effective October 31, 2000.  A temporary 100 percent evaluation was assigned from October 22, 2001 due to a period of hospitalization over 21 days.  The 50 percent evaluation continued from December 1, 2001. 

The Veteran presented testimony at a Board hearing at the RO in June 2012.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to a higher initial rating for PTSD was remanded by the Board in July 2012.  Subsequently in a January 2013 rating decision the 50 percent evaluation for PTSD was increased to 70 percent from September 17, 2012.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

Finally, the Board notes that the Veteran has not been regularly employed for many years and reported walking out on his last job in the 1990s.  In light of his service-connected psychiatric and tinnitus disabilities, the issue of unemployability is raised.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial rating claim pursuant to Rice.  It is reflected on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to September 17, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.

2.  From September 17, 2012, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to September 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2014). 

2. The criteria for a rating in excess of 70 percent for PTSD from September 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran's claim for an increased evaluation for PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has been met.  The Veteran has offered testimony at a hearing, and a transcript of this hearing is in the record.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The July 2012 remand requested that the Veteran be afforded a new examination for his PTSD.  The development requested by the remand has been completed, there is no indication that there is any relevant evidence outstanding, and the Board will proceed with consideration of the Veteran's appeal.


II.  Laws and regulations

The Veteran contends that he is entitled to an initial rating greater than 50 percent for his PTSD.  He also believes that the 70 percent rating currently assigned is inadequate to reflect the impairment that results from this disability. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155. Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

III.  Background

The evidence includes VAMC treatment reports from Pensacola, Florida; Biloxi, Mississippi; and New Orleans, Louisiana, from May 2000 through March 2007.  
A review of the Global Assessment of Functioning (GAF) scores from March
1999 to the present, reveals ranges from 49 to 63, with the majority in the 55 to 60 range.

At an April 2007 VA PTSD examination, the examiner reviewed the claims file prior to examination.  The Veteran served in Vietnam.  The Veteran reported experiencing problems upon return from Vietnam, and he drank heavily for 30 years.  He gave up drinking in 1999.  He had problems maintaining employment, and any work he did was usually paid under the table.  He last worked in the late 1990s.    

The Veteran never married, and he was a resident at the Domiciliary at the Biloxi VA Medical Center between 2000 and 2002.  He was most recently treated at the Mental Health Clinic in Pensacola and participated in PTSD groups.  He stopped going while working on a trailer that he was refurbishing.  The Veteran was currently prescribed Mirtazapine and Quetiapine, and reported that the medications seem to help a little bit.  

On mental status examination, the Veteran was neatly and cleanly dressed, with good personal hygiene.  He was pleasant, polite, and cooperative.  Mood was dysphoric, and affect was flat.  He maintained eye contact throughout the session, and no inappropriate behavior was noted.  His thought content and processes were within normal limits. There was no evidence of delusions or hallucinations.  He admitted to fleeting suicidal ideation without current plan or intent, and denied homicidal ideation.  The Veteran was alert and oriented times 4.  There was no evidence of gross memory loss or impairment.  The examiner believed that the Veteran may have suffered from a somewhat diminished intellect.  Speech was linear and coherent, and of normal rate and volume.  The examiner stated that at times, he had a tendency to mumble and was difficult to understand.  There were efforts to avoid thinking or talking about his experiences, diminished interest in significant activities and feelings of detachment from others, difficultly sleeping, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The diagnosis was chronic PTSD with an average GAF of 55 over the past seven years.  The examiner further stated that symptoms of PTSD had been chronic since his return from Vietnam, and they fell in the moderate range of severity, and occurred to some extent on a daily basis.  The Veteran acknowledged a 30-year history of alcohol abuse, and freely admitted an inability to maintain relationships and jobs, largely because of the alcohol use.  Therefore, the examiner did not have any evidence that PTSD, in and of itself, had caused him to lose any significant amount of time from work; nor is there any evidence that PTSD, in and of itself, prevented him from functioning in an employment setting.  The Veteran was currently followed at the Mental Health Clinic in Pensacola with limited benefit.  The prognosis was guarded.  The Veteran appeared competent to manage his finances and perform activities of daily living.  

The report of an August 2009 VA psychiatric examination stated that the Veteran was unemployed, and no psychoses, suicidal ideation, or homicidal ideation had been reported.  With respect to total social and occupational limitations associated with PTSD, it was simply checked that "no," the Veteran's PTSD did not carry such an impact. 

At a September 17, 2012 VA examination, the claims file was reviewed prior to examination.  The Veteran stated that he worked full-time as a sheet rock helper, putting up metal studs until he retired in 1999.  He started drinking again and stopped working.  

On mental status examination, the Veteran was alert, and fully oriented.  His speech was normal in rate and syntax.  His thought content and process was unremarkable.  His mood was mildly to moderately dysphoric with generally restricted affect.  He denied hallucinations, delusions, suicidal and homicidal ideation or intent.  There was no observable impairment in attention, concentration or memory.  The Veteran did not demonstrate any significant impairment in judgment and he appeared competent to manage his finances.  The examiner opined that the Veteran's symptoms did not appear to "eliminate his current capacity for physical or sedentary employment." 

The diagnoses was PTSD, depressive disorder NOS, R/O alcohol induced mood disorder, chronic, and alcohol dependence, history secondary to PTSD.  A GAF of 50 was assigned.  

IV.  Analysis-prior to September 17, 2012

The evidence does not support entitlement to a rating higher than 50 percent prior to September 17, 2012.  The evidence from this period does not show that the Veteran ever displayed a flattened affect, abnormal speech, panic attacks, difficulty in understanding commands, or impairment of memory, judgment or thinking.  Instead, on examination he was alert and oriented times 4, neatly and cleanly dressed, with good hygiene.  The Veteran was pleasant, polite, and cooperative.   His thought content and processes were normal with no evidence of delusions or hallucinations.  Speech was linear and coherent, and of normal rate and volume. He exhibited no inappropriate behavior.  He admitted to fleeting suicidal ideation without current plan or intent, and denied homicidal ideation.  He was able to perform activities of daily living and appeared competent to manage his finances.

His symptoms included a depressed mood, anxiety, and chronic sleep impairment due to nightmares and thoughts of combat experiences.  These symptoms more nearly resemble those under the criteria for a 50 percent evaluation. 

The Board is mindful that it is not the specific list of symptoms that dictate the proper rating but rather the overall occupational or social impairment that is produced by these symptoms. See Mauerhan.  The evidence, however, does not demonstrate that the Veteran's symptoms have produced occupational and social impairment with deficiencies in most areas, or worse at any time during the evaluation period. 

The Veteran's symptoms remained relatively consistent during the relevant period.  This is shown by his GAF scores, which ranged from a low of 55 to a high of 58 (4/08).  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A 61-70 score indicates mild symptoms or some difficulty in social, occupational, or school functioning.  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Ibid.  This is consistent with the opinion of the April 2007 VA examiner who determined that the Veteran had symptoms of PTSD which fall in the moderate range of severity.  As the Veteran did not have occupational and social impairment with deficiencies in most areas, then he did not meet the criteria for a 70 percent rating or higher, and the 50 percent rating currently assigned for this period is appropriate.  38 C.F.R. § 4.130, Code 9411. 

V.  From September 17, 2012

The Board also finds that a rating higher than 70 percent from September 17, 2012, is not warranted.  The evidence does not show that the Veteran's PTSD is productive of total social and occupational impairment. 

The Veteran reported an increase in the severity of his symptoms at the September 17, 2012 VA examination; however, upon examination he was alert, and fully oriented with normal speech in rate and syntax.  At no time has the Veteran ever shown or reported a gross impairment in his thought process, delusions or hallucinations, inappropriate behavior, a danger of hurting himself or others, an inability to perform the activities of daily living to include personal hygiene, any disorientation, or memory loss, which are the examples provided in the rating code of symptoms that may result in total impairment.  The Veteran did not demonstrate any significant impairment in judgment and he appeared competent to manage his finances.  The examiner opined that the Veteran's symptoms did not appear to "eliminate his current capacity for physical or sedentary employment." 

The Veteran was diagnosed as having PTSD; depressive disorder NOS, R/O alcohol induced mood disorder, chronic; and alcohol dependence, history secondary to PTSD.  A GAF of 50 was assigned.  

The Board is once again aware that the effects of other symptoms not listed must also be considered; however, the examiner declined to check the space provided on the examination form to express the opinion that the Veteran's PTSD is productive of total occupational and social impairment.  Instead, he opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood, which merits a 70 percent rating.  The Board has seen no evidence to contradict this opinion.  38 C.F.R. § 4.130, Code 9411.

VI.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The schedular criteria adequately describe the Veteran's symptoms for his PTSD.  Moreover, even if the schedular criteria were to prove inadequate, there is no record of marked interference with employment due to PTSD.  The Veteran has not worked or has been retired for many years for reasons not fully discussed and unrelated to his service-connected disabilities.  He is able to perform all activities of daily living.  The Veteran was hospitalized only once for PTSD in 2001.   

Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to September 17, 2012, is denied. 

Entitlement to a rating in excess of 70 percent for PTSD from September 17, 2012, is denied. 


REMAND

As noted in the Introduction, the Board finds that the record has raised an inferred claim for a TDIU rating.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected PTSD, as well as his remaining service-connected disability (tinnitus), renders him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a).  

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  After the above has been completed, the Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folders and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folders, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly. 
In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation.  

4.  Then, the RO should adjudicate the issue of entitlement to TDIU.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


